Exhibit 10.3

 

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of June 1, 2018
by Synthesis Energy Systems, Inc., a Delaware corporation (“SES”), with a place
of business at Three Riverway, Suite 300, Houston, Texas 77056, and Henmead
Enterprises, Inc. (“Consultant”), with a place of business at 784 Park Avenue,
New York, New York 10021.

 

SES desires to retain the services of Consultant and Consultant desires to
perform certain services for SES. In consideration of the mutual covenants and
promises contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.                 Nature of Services. Consultant will generally provide ongoing
advisory services to SES, including such matters as specifically requested by
the President and Chief Executive Officer of SES (the “CEO”) or the board of
directors of SES (the “Board”), altogether (the “Services”).

 

2.                 Term and Termination. SES hereby engages and retains
Consultant as a consultant, and Consultant hereby accepts the engagement,
beginning on the date of this Agreement and continuing until three (3) months
after the date hereof. The term of this Agreement may be renewed through mutual
agreement of SES and Consultant. SES or Consultant may terminate this Agreement
at any time upon thirty (30) days written notice to the other party, provided,
that, SES may terminate this Agreement for Cause at any time and effective
immediately. For purposes of this Agreement, “Cause” means (i) the conviction
(or plea of nolo contendere or equivalent plea) of Consultant of a felony
(which, through lapse of time or otherwise, is not subject to appeal),
(ii) Consultant having engaged in misconduct causing a violation by SES of any
state or federal laws which results in an injury to the business, condition
(financial or otherwise), results of operations or prospects of SES as
determined in good faith by the CEO, the Board or a committee thereof,
(iii) Consultant having engaged in a theft of corporate funds or corporate
assets of SES or in an act of fraud upon SES, (iv) an act of personal dishonesty
taken by Consultant that was intended to result in Consultant’s personal
enrichment at the expense of SES, (v) Consultant’s refusal, without proper
legal cause, to perform the duties and responsibilities of Consultant’s position
or any other breach by Consultant of this Agreement, (vi) Consultant engaging in
activities which would constitute a breach of any SES policies described in
Section 9 of this Agreement or any other applicable policies, rules or
regulations of SES or (vii) through inaction, negligence, lack of skills and/or
disregard of Consultant duties and responsibilities, Consultant fails to
adequately perform the scope of the duties and responsibilities assigned to
Consultant, as determined in good faith by the CEO.

 

3.                 Compensation. In consideration for the Services to be
rendered by Consultant hereunder and for all rights and covenants granted
herein, SES shall provide Consultant the following compensation:

 

(a)                Compensation. SES shall pay Consultant a retainer of $3,000
per month. With respect to such compensation, Consultant shall be paid in
accordance with the customary payroll practices of SES and be subject to such
deductions, if any, as are required by applicable law and regulations. Such
amounts shall be payable within five (5) business days of the end of each fiscal
month.

 

(b)               Fees and Expenses.

 

(i)Subject to Consultant complying with the policies of SES regarding the
reimbursement of business expenses as in effect from time to time during the
term of this Agreement, SES shall reimburse Consultant for reasonable business
expenses incurred on behalf of SES from time to time and Consultant shall
account to SES for all such expenses. Consultant will notify the CEO or their
delegate via e-mail prior to anticipated travel and expense incurrence and
secure e-mail authorization from the CEO or other Officer of SES prior to travel
and expense commitments.

 



 
 

 

(ii)In the case business expenses to be paid pursuant to Section 3(b)(i),
Consultant shall complete and submit a SES expense account report at the end of
each month in which Consultant has incurred business expenses during the term of
this Agreement. The expense account report shall reflect a description of the
business expenses incurred during the prior month with applicable receipts per
the SES travel polices.

 

(c)                Stock Option Awards. There are no stock option awards
contemplated by this Agreement.

 

(d)               Independent Contractor Relationship. Consultant is an
independent contractor and is not an officer, employee, servant, agent, partner
or joint venturer of SES. SES shall determine the Services to be provided by
Consultant but Consultant shall determine the legal means by which such Services
are accomplished. While the relationship between SES and Consultant is not an
employer/employee relationship, Consultant will nonetheless devote such amount
of its time, knowledge and skills to the business of SES as may be required or
necessary to complete the Services. In the performance of the Services,
Consultant shall not be, and shall not hold itself out to be, an officer,
employee, servant, agent, partner or joint venturer of SES and shall have no
authority to legally bind SES unless expressly authorized to do so in writing by
an authorized executive officer of SES. Consultant warrants that the Services to
be provided hereunder will not cause a conflict with any other duties or
obligations of Consultant to third parties. Consultant shall not subcontract or
assign any of the Services to be performed hereunder without obtaining the prior
written consent of SES.

 

(e)                Taxes and Benefits. Consultant shall be responsible for and
agrees to pay when due, all taxes, including but not limited to income tax,
self-employment tax, Social Security and withholding taxes on any fees
Consultant receives for the Services. As a result of this Agreement and
providing Services hereunder, Consultant shall not be entitled to receive any
benefits from SES, including but not limited to: overtime compensation, worker’s
compensation, unemployment compensation, medical insurance, life insurance, paid
vacations, paid holidays, pension, profit sharing or Social Security.

 

(f)                Travel and Accommodations. SES may from time to time require
Consultant to travel temporarily to international locations on business
consistent with the needs of SES. For any travel outside the contiguous United
States, SES shall use reasonable efforts to include Consultant under its
existing international travel insurance policies. If SES is unable to secure
coverage for Consultant under such policies, Consultant acknowledges and agrees
that it shall be responsible for securing, at the sole cost of Consultant, any
such insurance which it deems necessary or appropriate. When travelling on
behalf of SES, the standard SES travel policy shall apply except that for
flights lasting more than eight (8) hours, Consultant may book a business class
seat (or its equivalent). In such event, Consultant shall use reasonable efforts
to minimize the cost of such business class travel.

 

4.                 Cooperation. Consultant shall devote its attention to, and
use its best efforts to, advance the business and welfare of SES. Consultant
shall use its best efforts, in a professional and workmanlike manner and in
accordance with industry standards, in the performance of its obligations under
this Agreement. SES shall provide such access to its information and property,
including file servers, as may be reasonably required in order to permit
Consultant to perform its obligations hereunder. Consultant shall cooperate with
SES personnel, shall not interfere with the conduct of SES business and shall
observe all rules, regulations and security requirements of SES concerning the
safety of person and property and security of information.

 



 
 

 

5.                 Inventions.

 

(a)       All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements, whether or not patentable and whether or
not copyrightable (together, “Inventions”) related to the business of SES which
are made, conceived, reduced to practice, created, written, designed or
developed by Consultant, solely or jointly with others and whether during normal
business hours or otherwise, during the term of this Agreement or thereafter, if
resulting or directly derived from Proprietary Information (as defined below),
shall constitute “works made for hire” for SES within the meaning of the
Copyright Act of 1976, as amended, and shall be the sole and exclusive property
of SES. Consultant hereby assigns to SES all Inventions and any and all related
patents, copyrights, trademarks, trade names, trade secrets and other industrial
and intellectual property rights and applications therefore, in the United
States and elsewhere and appoints any officer of SES as Consultant’s duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon the request, and at the expense, of
SES, Consultant shall execute any instruments and do all things reasonably
necessary or desirable to fully and completely perfect the rights of SES with
respect to any Invention.

 

(b)       Consultant shall promptly disclose to SES all Inventions and will
maintain adequate and current written records of all Inventions, in the form of
notes, sketches, drawings and as may be specified by SES.

 

(c)       Consultant warrants that Consultant has the right to make the
assignments made by Consultant hereunder, and further warrants that none of the
Inventions will infringe or misappropriate any patent, copyright, trademark,
trade secret or other proprietary right of any third party. If notified of a
claim that an Invention infringes any patent, copyright, trademark, trade secret
or other proprietary right of any third party, Consultant shall indemnify and
hold harmless SES and its officers, directors and employees against all costs,
damages, losses and expenses (including reasonable attorneys’ fees) arising from
such claim. Consultant shall also cooperate reasonably, at the expense of SES,
in the defense, settlement or compromise of any such claim.

 

6.                 Proprietary Information.

 

(a)       “Proprietary Information” means information which is used in the
business of SES and (i) is proprietary to, about or created by SES, (ii) gives
SES some competitive business advantage or the opportunity of obtaining such
advantage or the disclosure of which could be detrimental to the interests of
SES, (iii) is designated as Proprietary Information by SES, is known by
Consultant to be considered confidential by SES, or from all the relevant
circumstances should reasonably be assumed by Consultant to be confidential and
proprietary to SES, or (iv) relates to the SES gasification technology
(including for without limitation, the SGT and the U-GAS technology) and its use
in the manufacture of synthesis gas and other energy products (and any work
product resulting from or related thereto), any Invention, formula, vendor
information, customer or client information, trade secret, process, methodology,
research, report, technical data, know how, computer program, software, software
documentation, design, technology, marketing or business plan, forecast,
unpublished financial statements or budgets, or license, price, cost or employee
list that is communicated to, learned of, developed or otherwise acquired by
Consultant in the course of its service as a consultant to SES. Failure to mark
any writing as proprietary or confidential shall not affect the proprietary or
confidential nature of such writing or the information contained therein.

 



 
 

 

(b)       Consultant acknowledges that the relationship with SES is one of high
trust and confidence and that in the course of providing service to SES,
Consultant will have access to and contact with Proprietary Information.
Consultant agrees that it will not, during the term of this Agreement or at any
time thereafter, disclose to others, or use for Consultant’s benefit or the
benefit of others, any Proprietary Information or Invention. Notwithstanding the
foregoing, Consultant’s obligations under this Section 6 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by Consultant or others of the terms of this
Section 6, (ii) is generally disclosed to third parties by SES without
restriction on such third parties, or (iii) is approved for release by written
authorization of the CEO.

 

(c)       Upon the termination of this Agreement for any reason, Consultant
shall deliver to SES all Proprietary Information and other business records
which Consultant may have in Consultant’s possession concerning or affecting the
business of SES and/or the Services performed under this Agreement.

 

7.                  Non-Competition; Non-Solicitation.

 

(a)                SES acknowledges that Consultant possesses significant
knowledge of SES’ confidential and proprietary information including business
practices, customers, partners and SES’ proprietary gasification technology
systems. Taking into account this acknowledgment, Consultant agrees that during
the term of this Agreement and for the twelve month period following the date
thereof, Consultant shall not, acting alone or in conjunction with others,
directly or indirectly, in any area in which it has worked for SES or as to
which it has received Proprietary Information relating to SES invest or engage,
directly or indirectly, in any Competing Business (as defined below). or accept
employment with or render services to such a Competing Business as a director,
officer, agent, executive or consultant or in any other capacity without prior
written consent from SES. Notwithstanding the above, Consultant may serve as an
officer, director, agent, employee or consultant to a Competing Business whose
business is diversified and which is, as to the part of its business to which
Consultant is providing services, not a Competing Business; provided, that prior
to accepting employment or providing services to such a Competing Business,
Consultant and the Competing Business will provide written assurances
satisfactory to SES that Consultant will not render services directly or
indirectly for a twelve month period to any portion of the Competing Business
which competes directly or indirectly with SES.

 

(b)               For purposes of this Agreement, “Competing Business” means any
individual, business, firm, company, partnership, joint venture, organization,
or other entity that is engaged in the actual or intended business of SES and/or
its affiliates during the term of this Agreement including providing proprietary
gasification technology systems and solutions to the energy and chemical
industries and using the technology of SES to produce and manufacture syngas
from coal, biomass, municipal wastes and refuse derived fuels and petroleum
coke, as well as a variety of chemical products, fertilizers and transportation
fuels, as well as other clean energy technologies in which Consultant has
knowledge of the Company’s involvement during the term of this Agreement. For
the purposes of clarity, Competing Business does not include commercial and
technical development of industrial projects which, in the good faith
determination of Consultant, are considering or may use SES’ proprietary
gasification technology systems or providing support to financial entities,
engineering or technology research companies, which in the good faith
determination of Consultant are, considering the commercial use of SES’
proprietary gasification technology; provided, however, that if any such
individual, business, firm, company, partnership, joint venture, organization,
or other entity described in this sentence shall determine, in the good faith
discretion of Consultant, that it is unlikely that it will use SES’ proprietary
gasification technology systems, such individual, business, firm, company,
partnership, joint venture, organization, or other entity shall be deemed a
Competing Business, and if Consultant is acting as an officer, director, agent,
employee or consultant at the time of such determination, it shall cease to
promptly cease to act in such capacity unless otherwise consented to by the CEO
and the Board.

 



 
 

 

(c)                In addition, Consultant agrees that for twenty-four months
following the date of termination of this Agreement, it shall not directly or
indirectly, (i) hire or attempt to hire any employee of SES, or induce, entice,
encourage or solicit any employee of SES to leave his or her employment, or (ii)
contact, communicate with or solicit any distributor, customer or acquisition or
business prospect or business opportunity of SES for the purpose of causing them
to terminate, alter or amend their business relationship with SES.

 

(d)               Consultant hereby specifically acknowledges and agrees that:

 

(i)SES has expended and will continue to expend substantial time, money and
effort in developing its business;

 

(ii)Consultant will, during the term of this Agreement, be personally entrusted
with and exposed to Proprietary Information;

 

(iii)SES, during the term of this Agreement thereafter, will be engaged in its
highly competitive business in which many firms compete;

 

(iv)Consultant could, after having access to financial records, contracts, and
other Proprietary Information and know-how and, after receiving training by and
experience with SES, become a competitor;

 

(v)SES will suffer great loss and irreparable harm if Consultant enters,
directly or indirectly, into competition with SES; and

 

(vi)The temporal and other restrictions contained in this “Non-Competition;
Non-Solicitation” provision are in all respects reasonable and necessary to
protect the business goodwill, trade secrets, prospects and other reasonable
business interests of SES.

 

8.                 Indemnification.

 

(a)                Consultant shall not be liable to SES (i) for acting in good
faith reliance on the provisions of this Agreement; (ii) for acting in good
faith and in a manner Consultant reasonably believed to be in or not opposed to
the best interests of SES; or (iii) for breach of any fiduciary or other duty
that does not involve acts or omissions not in good faith or which does not
involve fraud, gross negligence or willful misconduct. SES shall indemnify and
defend Consultant, to the fullest extent permitted by the General Corporations
Act of the State of Delaware (the “Act”) as the same exists or may hereafter be
amended (but in the case of any such amendment, only to the extent that such
amendment permits SES to provide broader indemnification rights than the Act
permitted SES to provide prior to such amendment).

 



 
 

 

(b)               In the event Consultant was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action or suit by or in the right of SES) by reason of the fact that it is or
was a consultant of SES, then SES shall indemnify and defend Consultant against
all expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Consultant in connection with
such suit, action or proceeding if Consultant acted in good faith and in a
manner Consultant reasonably believed to be in or not opposed to the best
interests of SES conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Consultant did not act in good faith and in a manner which it reasonably
believed to be in or not opposed to the best interests of SES and, with respect
to any criminal action or proceeding, had reasonable cause to believe that its
conduct was lawful. Notwithstanding the foregoing, SES shall indemnify and
defend Consultant in connection with an action, suit or proceeding initiated by
Consultant only if the initiation and continued prosecution of such action, suit
or proceeding was authorized by SES.

 

(c)                In the event Consultant was or is a party or is threatened to
be made a party to any threatened, pending or completed action or suit by or in
the right of SES to procure a judgment in its favor by reason of the fact that
it is or was a consultant of SES, then SES shall indemnify and defend Consultant
against all expenses (including attorneys' fees) actually and reasonably
incurred by Consultant in connection with the defense or settlement of such
action or suit if Consultant acted in good faith and in a manner Consultant
reasonably believed to be in or not opposed to the best interests of SES and
except that no indemnification shall be made in respect of any claim, issue or
matter as to which Consultant shall have been adjudged to be liable for fraud,
gross negligence or willful misconduct in the performance of its duty to SES
unless, and only to the extent that, the Court of Chancery of the State of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Consultant is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or the court shall deem
proper.

 

(d)               Consultant may consult with legal or other professional
counsel, and any actions taken by Consultant in good faith reliance on, and in
accordance with, the opinion or advice of such counsel shall be deemed to be
fully protected and justified and made in good faith.

 

9.                 SES Policies. Consultant has executed, and agree to comply at
all times during the term of this Agreement with, all applicable policies, rules
and regulations of SES, including, without limitation, the Foreign Corrupt
Practices Act Policy of SES and its Code of Business and Ethical Conduct, as
each is in effect from time to time during the term of this Agreement.

 

10.             Agreement References. All references to “SES” in this Agreement
include any entity which owns or controls, is owned or controlled by, or is
under common control or ownership with, SES.

 

11.             Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery, upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, or upon delivery by nationally-recognized overnight courier,
addressed to the other party at the address shown above (and if to SES, marked
to the attention of the CEO), or at such other address or addresses as either
party shall designate to the other in accordance with this section.

 

12.             Remedies. Consultant agrees that it would be difficult to
measure and calculate the damages to SES from any breach of the covenants set
forth in this Agreement and that any such breach would cause irreparable harm to
SES. Accordingly, at the sole discretion of SES, Consultant agrees that in the
event of any such breach, SES will have, in addition to any other right or
remedy available, the right to seek an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. The prevailing party in
such a proceeding shall have the right to recover from the other the costs and
expenses thereof, including reasonable attorney’s fees.

 



 
 

 

13.             Entire Agreement; Amendments; Interpretation. This Agreement
constitutes the entire agreement between the parties. This Agreement may be
amended or modified only by a written instrument executed by both SES and
Consultant. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas, without regard to its provisions
governing choice of law.

 

14.             Application. Consultant acknowledges and agrees that its
members, directors, officers, employees, consultants and other representatives
shall observe the provisions of this Agreement, and that Consultant shall be
liable for any breach of this Agreement by any such persons.

 

15.             Survival. The following sections of this Agreement shall survive
the termination of this Agreement: Section 5 – Inventions, Section 6 –
Proprietary Information, Section 7 – Non-Competition; Non-Solicitation, and
Section 12 – Remedies.

 

16.             Assignment. SES may not assign any or all of its rights and
duties under this Agreement at any time without Consultant’s prior written
consent, which will not be unreasonably withheld. Consultant may not assign
Consultant’s rights or duties under this Agreement without the prior written
consent of SES, which may be withheld in their sole discretion. Otherwise, this
Agreement shall be binding upon, and inure to the benefit of, both parties and
their respective successors and assigns.

 

17.             Severability. If a provision of this Agreement or its
application to any party or circumstance, is held invalid or unenforceable in
any jurisdiction, to the extent permitted by law, such provision or the
application of such provision to any party or circumstances other than those as
to which it is held invalid or unenforceable and in other jurisdictions, and the
remaining provisions of this Agreement, shall not be affected.

 

18.             Counterparts. This Agreement may be executed and delivered
(including by facsimile or Portable Document Format (PDF) transmission) in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. Facsimile and other electronic copies of manually-signed
originals shall have the same effect as manually-signed originals and shall be
binding on all parties hereto. All counterparts must be construed together to
constitute one and the same instrument.

 

19.             Miscellaneous. The captions used in this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section hereof.

 

 

[Signature page follows]

 

 

 

 

 



 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SES

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

 

/s/ DeLome Fair  

Delome Fair

President & CEO

 

 

CONSULTANT

 

Henmead Enterprises, Inc.

 

 

 

/s/ Harry Rubin  

Harry Rubin

Chairman

 

